COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Humphreys and Senior Judge Overton
Argued at Chesapeake, Virginia


RAYNOR HEARANDUS HUNTER
                                         MEMORANDUM OPINION* BY
v.   Record No. 2731-00-1               JUDGE ROBERT J. HUMPHREYS
                                               JUNE 5, 2001
NEWPORT NEWS SHIPBUILDING AND
 DRY DOCK COMPANY


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          John H. Klein (Gregory E. Camden; Montagna,
          Klein & Camden, L.L.P., on brief), for
          appellant.

          Benjamin M. Mason (Mason, Cowardin & Mason,
          P.C., on brief), for appellee.


     Raynor Hunter appeals a decision of the Virginia Workers'

Compensation Commission denying him temporary total disability

benefits for the period from January 17, 2000 and continuing.

Specifically, Hunter contends that the commission erred in

finding that he failed to market his residual work capacity for

this period of time.   Because this opinion has no precedential

value and because the parties are conversant with the facts, we do

not recite them in detail here.

     On appeal, "we review the evidence in the light most

favorable to the prevailing party."   R.G. Moore Bldg. Corp. v.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"[T]he fact that contrary evidence may be found in the record is

of no consequence if credible evidence supports the commission's

finding."   Roanoke Belt, Inc. v. Mroczkowski, 20 Va. App. 60,

67-68, 455 S.E.2d 267, 270-71 (1995) (citation omitted).

     From the period of mid-September to the end of October,

Hunter applied for no new positions, but testified that he went

to approximately 27 establishments to "check up" on the

applications he had submitted during the summer of 1999.   Hunter

then ceased all attempts to search for employment three weeks

prior to the beginning of hunting season, which started in

November of 1999.   Between January 17, 2000 and the date of the

hearing, January 24, 2000, Hunter submitted approximately six

applications for positions ranging from laborer to stock clerk.

Hunter submitted these applications in the Franklin and Suffolk

areas.   Hunter testified that he had no reason to believe these

establishments were hiring, he simply walked into the businesses

and inquired about vacancies.   Hunter also testified that he had

no knowledge of whether these potential positions would have

provided work within his physical restrictions.

     The commission found that Hunter had failed to make a bona

fide effort to market his residual work capacity beginning

January 17, 2000, as Hunter only applied for employment to

businesses in the Suffolk and Franklin areas, he failed to look

for vacancy listings, he had no information about the positions

                                - 2 -
for which he applied, and he had made no effort to find

employment until after his deposition, and one week prior to the

hearing.

     In order to establish entitlement to benefits, a partially

disabled employee must prove that he has made a reasonable

effort to procure suitable work but has been unable to do so.

See Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459, 464,

359 S.E.2d 98, 101 (1987).    "What constitutes a reasonable

marketing effort depends upon the facts and circumstances of

each case."   The Greif Companies v. Sipe, 16 Va. App. 709, 715,

434 S.E.2d 314, 318 (1993).   The factors the commission should

consider in deciding whether a claimant has made reasonable good

faith efforts to market his or her remaining capacity are:

           (1) the nature and extent of employee's
           disability; (2) the employee's training,
           age, experience, and education; (3) the
           nature and extent of employee's job search;
           (4) the employee's intent in conducting his
           job search; (5) the availability of jobs in
           the area suitable for the employee,
           considering his disability; and (6) any
           other matter affecting employee's capacity
           to find suitable employment.

National Linen Serv. v. McGuinn, 8 Va. App. 267, 272, 380 S.E.2d
31, 34 (1989) (footnotes omitted).

     We find the commission's decision to be supported by

credible evidence.   The commission clearly considered the

evidence and the factors set forth above in determining that

Hunter's effort to seek employment only one week prior to the


                                - 3 -
hearing and the narrow parameters of his search, in conjunction

with Hunter's lack of effort to even attempt to locate actual

vacant positions within his physical restrictions, demonstrated

that Hunter had failed to make a bona fide effort to market his

residual employment capacity.   Further, contrary to Hunter's

assertion that the commission should not have considered

Hunter's job search, or lack thereof, prior to January 17, 2000,

the date for which he sought benefits to begin, the commission

was entitled to consider all of the evidence in determining

Hunter's intent in conducting his job search.   Id.

     Based on the above, the decision of the commission is

affirmed.

                                                           Affirmed.




                                - 4 -